DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 3/5/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
3.	Claims 1 and 2 have been amended.   Claim 8 is newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.
The features of the coolant flow path added to claim 1 are shown or suggested by newly applied Matsuo (US 2013/0049495) in combination with the other applied references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coolant flow path surrounds an outer side of the stator in the diameter direction” recited in amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 5, “the connecting flow path are” should be -- the connecting flow path is --;
In claim 8, line 10, “from another side” should be – from the another side ---; and
In claim 8, line 11, “toward one side” should be -- toward the one side --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 recites “wherein the coolant flow path surrounds an outer side of the stator in the diameter direction” which is not shown or described in the original application.  The coolant flow path 11 shown in FIG. 2-3 does not surround or extend entirely around the circumference of the housing 10 leaving a substantial arc of the stator 30 uncovered by the coolant flow path 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara).
As to claim 1, Matsuo shows (FIG. 2, 6, 8) a motor (para[0028]:4) comprising: 
a housing 10,11 that accommodates a stator that has a field coil 14 and a rotor (rotor and stator para[0027]:9-11); 
an inverter 2,5 that is provided in the housing 10; and 
a coolant flow path 37,38 that is provided at a position at which the coolant flow path 37,38 overlaps with the inverter 2,5 in the housing 10 in a diameter direction, 
wherein the inverter 2,5 has a control board 20 that controls a drive current or a drive voltage and a drive element 5 that is provided on a side of the housing 10 with respect to the control board 20 and supplies power to the field coil 14 in accordance with control from the control board 20 (para[0033]), 
wherein the coolant flow path 37 surrounds an outer side of the stator in the diameter direction (stator is located inside the inner housing 11 para[0027], FIG. 2 shows coils 14 of stator inside inner housing 11), and 

Matsuo does not show:
a voltage boosting circuit that has a reactor provided in the housing;
the coolant flow path overlaps with the voltage boosting circuit in the housing in a diameter direction; and
at least a part of the coolant flow path is further located between the stator and the voltage boosting circuit in the diameter direction.
As to the first bullet, Tanae shows (FIG. 1) a voltage boosting circuit that has a reactor provided in the housing 2,3 (case 2, para[0050], a control device 21 includes an inverter unit including switching elements, smoothing condenser, reactor forming a booster circuit para[0063], control device 21 in case 3 para[0064]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo to have a voltage boosting circuit that has a reactor provided in the housing as taught by Tanae, for the advantageous benefit of boosting an input voltage from an electricity accumulating device as taught by Tanae (para[0063]:11-19).
As to the second and third bullets, Shinohara shows (FIG. 7, 10 and 11):
a coolant flow path 19a,19b,19c overlaps with the reactor 34 in a case 111 (para[0094]); and
the reactor 34 is next to the transformer 33 and the switching elements 36 in the case 111 fixed to a case 10 with an inverter 200 and the coolant flow path 19a,19b,19c (refrigerant channel inside the side wall of a case 10 of the inverter 200 including a portion 111d, 111c of case 111 of a DC-DC converter 100 para[0031],[0032],[0050], [0051],[0091],[0092],[0093]).

the coolant flow path 37 overlaps with the voltage boosting circuit in the housing 2,3 in a diameter direction (diameter of the stator St1); and
at least a part of the coolant flow path 37 is further located between the stator and the voltage boosting circuit in the diameter direction
as taught by Shinohara (Shinohara teaches the reactor 34 in the same case structure as the inverter, Tanae shows a voltage boosting circuit that has a reactor, and Matsuo shows the coolant flow path 37,38 is between the stator inside the inner housing 11 and the inverter 2,5), for the advantageous benefit of effectively cooling the voltage boosting circuit that has a reactor 34 from the coolant flow path 37,38 as taught by Shinohara (para[0102]).
As to claim 2/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 above and Matsuo further shows (FIG. 3) the inverter 23 (including power elements 5) and the smoothing capacitor 21 are arranged in the rotation center axis direction of the rotor (along the axial direction of the round housing 10,11, para[0033]).
Matsuo does not show the inverter and the voltage boosting circuit are arranged in the rotation center axis direction of the rotor.
Tanae further shows (FIG. 1) the inverter and the voltage boosting circuit that has a reactor are arranged in a control device 21 (para[0063]) that is fixed inside a control device case 3 (para[0064]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo in view of Tanae and Shinohara to have the inverter and the voltage boosting circuit are arranged in the rotation center axis direction of the rotor as taught by Matsuo in view of Tanae (the inverter and boosting circuit in the same case 3), for the 
As to claim 3/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 except for the drive element is arranged on an upstream side of the coolant flow path with respect to the reactor.
Shinohara shows (FIG. 11) the switching elements H1 to H4 is arranged on an upstream side of the coolant flow path 19a with respect to the reactor 34 (para [0082],[0083],[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo in view of Tanae and Shinohara to have the drive element is arranged on an upstream side of the coolant flow path with respect to the reactor as taught by Shinohara, for the advantageous benefit of having the switching elements of the inverter cooled as effectively as possible as taught by Shinohara (para[0109]:5-8).
As to claim 8/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 above and Matsuo further shows (FIG. 7):

    PNG
    media_image1.png
    457
    573
    media_image1.png
    Greyscale

the coolant flow path 37 has a first coolant flow path 39,38, a second coolant flow path 37D and a connecting flow path 37H, 

the connecting flow path 37H are connected with the first coolant flow path 39,38 and the second coolant flow path 37D, 
a coolant flowed into the first coolant flow path 39,38 flows from one side A in a circumferential direction toward another side B in the circumferential direction and flows into the second coolant flow path 37D via the connecting flow path 37H, and 
the coolant flowed into the second coolant flow path 37D flows from another side B in the circumferential direction toward one side A in the circumferential direction.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura).
As to claim 4/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 and Matsuo further describes a capacitor 21 that smooths a voltage from an inverter 2,5 (para[0029],para[0033]).
Matsuo does not show a condenser that smooths a voltage output by the voltage boosting circuit is a shared condenser that smooths a voltage input by the inverter.
Shinmura shows (FIG. 1) the condenser 42 that smooths a voltage output by the voltage boosting circuit 64 is a shared condenser 42 that smooths a voltage input by the inverter 32,34 (shared smoothing capacitor 42 para[0031], reactor-type boost converter 64 para[0028]:18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae and Shinohara to have a condenser that smooths a voltage output by the voltage boosting circuit is a shared condenser that 
As to claim 5/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for the condenser is arranged on a downstream side of the coolant flow path with respect to the drive element and the reactor.
Shinohara shows (FIG. 10 and 11) the capacitor 38 is arranged on a downstream side of the coolant flow path 19a,19b,19c with respect to the switching elements H1 to H4 and the reactor 34 (the capacitor 38 is above the switching elements 36 and the coolant flow path 19c downstream of the switching elements H1 to H4 and the reactor 34 para [0082],[0083],[0093],[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae, Shinohara and Shinmura to have the condenser is arranged on a downstream side of the coolant flow path 19a,19b,19c with respect to the drive element and the reactor as taught by Shinohara, for the advantageous benefit of having the switching elements of the inverter cooled as effectively as possible as taught by Shinohara (para[0109]:5-8, it is known that the condenser can be a capacitor).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura) and Abadia et al. (US 2011/0001355, hereinafter Abadia).
As to claim 6/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for a distance between the voltage boosting circuit and the inverter is set such 
Abadia describes a distance of a length of a cable is set such that a parasitic inductance of a supply path through which the voltage output is supplied is equal to or less than a predetermined value (length is 3m, parasitic inductance is between approximately 0.5.mu.H and approximately 2.mu.H para[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae, Shinohara and Shinmura to have a distance between the voltage boosting circuit and the inverter is set such that a parasitic inductance of a supply path through which the voltage output by the voltage boosting circuit is supplied to the inverter is equal to or less than a predetermined value as taught by Abadia, for the advantageous benefit of lowering parasitic inductance in an electrical connection as taught by Abadia (para[0014]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura) and Ezaki (JP 2013118134 A).
As to claim 7/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for a capacitance of the condenser is set such that a ripple rate of a voltage supplied from the voltage boosting circuit to the inverter is equal to or less than a predetermined value.
Ezaki describes a capacitance of the capacitor 164 is set such that a ripple rate of an output current is equal to or less than a predetermined value (less than 0.5 para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae, Shinohara and Shinmura to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kimura (JP 2015042131 A) shows a cooling path; and
Hirotani et al. (US 2017/0008554) teaches a capacitor can be used as a smoothing condenser (para[0134]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/              Examiner, Art Unit 2832                                                                                                                                                                                          

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832